Citation Nr: 0033421	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  99-01 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for post-
traumatic stress disorder, currently evaluated as 30 
disabling.

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability. 


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel



INTRODUCTION

The appellant served on active duty from October 1963 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  The appellant was scheduled for a VA examination in 
August 1998 in connection with his claims. 

2.  The appellant failed to report for the August 1998 VA 
examination and has not provided an adequate reason or good 
cause for failing to report for the examination.

3.  No response was received to a July 2000 letter to the 
appellant through his representative as to whether he was 
willing to report for another VA examination. 


CONCLUSION OF LAW

The claims of entitlement to an increased initial rating for 
post-traumatic stress disorder and a total rating based upon 
individual unemployability due to service-connected 
disability are denied.  38 U.S.C.A. § 501(a) (West 1991); 38 
C.F.R. § 3.655 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

38 C.F.R. § 3.655 (2000) provides that where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record. 38 C.F.R. § 3.655(a) and (b) (2000).  

When an examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for an increased 
rating, the claim shall be denied.  Examples of "good cause" 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, inter alia.  38 C.F.R. § 3.655.

A review of the record reflects that a VA post-traumatic 
stress disorder examination was scheduled in August 1998.  
The purpose of the examination was to determine the current 
extent and severity of the appellant's service-connected 
PTSD.  An internal VA document indicates that the appellant 
failed to report for examination.  

While the claims folder does not bear the actual notice of 
the required VA examination, the Court has ruled that there 
is a "presumption of regularity" under which it is presumed 
that Government officials have properly discharged their 
official duties.  Clear evidence to the contrary is required 
to rebut the presumption of regularity.  See Ashley v. 
Derwinski, 2 Vet. App. 307 (1992) (citing United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  

While the Ashley case involved the regularity of procedures 
at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), 
the Court applied this presumption of regularity to 
procedures at the RO.  The Board notes that the appellant was 
advised by letter mailed to the current address of record, 
dated in July 1998 that examination was to be scheduled, and 
that notice of the particulars of that examination would be 
forwarded to him.  

The statements of the case, dated in September and November 
1998, mailed to the current address of record, each addresses 
the appellant's failure to report for examination.  In each 
instance, the cover letter provided notice to the appellant 
that he had 60 days in which to make any comment he wished 
regarding the additional information added to the record.  
The appellant did not submit any comment or provide adequate 
reason or good cause for his failure to report for the 
scheduled examination.

In a July 2000 Remand the Board set forth the requirements of 
38 C.F.R. § 3.655.  The Board requested that the RO contact 
the appellant in order to determine if he was willing to 
report for a VA examination.  In a July 2000 letter, the 
representative was requested to ask the veteran if he was 
willing to report for the examination.  No pertinent response 
was received. 

The RO issued a supplemental statement of the case in October 
2000, which also references the appellant's failure to report 
for examination.  The record shows that the appellant 
received each of these documents.  This correspondence was 
forwarded to the appellant's address of record, with none of 
the documents returned as undeliverable.  The Board is 
therefore satisfied that the appellant was given adequate 
notice of his rights and responsibilities as regards these 
claims.

To summarize, the regulation governing failure to report for 
a VA examination is clear.  38 C.F.R. § 3.655 provides that 
where entitlement to a benefit cannot be established or 
confirmed without a current VA examination or re-examination 
and a claimant, without good cause, fails to report for such 
examination, the claim for an increased rating shall be 
denied.  The veteran did not report for the VA examination 
scheduled in August 1998.  He did not provide any information 
as to why he was unable to report.  Additionally, he was 
given another opportunity in July 2000 by the RO to indicate 
that he was willing to report for the VA examination.  No 
response was received.   

Accordingly, the claims for an increased rating evaluation 
for PTSD, and for a total rating based upon individual 
unemployability due to service-connected disability are 
denied.  In a case where the law and not the evidence is 
dispositive, the claim should be denied because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an increased evaluation for post-traumatic 
stress disorder is denied.

Entitlement to a total rating for compensation purposes based 
upon individual unemployability is denied.



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

